Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim of Group 2 (claim 13) has been amended to include the indicated subject matter of Group 1. As such the restriction requirement is invalid and claim 13, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability. Because all claims previously withdrawn from consideration have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/23/2021 is hereby withdrawn.
The 112(b) rejections of claims 4, 11, 17, 19-20 is withdrawn.
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 2/22/2022, with respect to the rejection(s) of claims 1-12, 14-20 have been fully considered and are persuasive as the applied art does not teach non-actinic wavelengths. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ferguson (US 6327033).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 13 and 14, the specification does not discuss the use of non-actinic wavelengths. While not inherently indefinite, as a negative limitation the original disclosure must recite the bounds of the exclusion. In this case the instant specification does not contain the phrase “non-actinic” and discusses “actinic” only in positive terms (i.e. using actinic wavelengths). See MPEP 2173.05(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 7, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ebstein (United States Patent Application Publication 20170221194) in view of Ferguson et al (United States Patent 6327033).
As to claim 14, Ebstein teaches an inspection apparatus, comprising:
 	a high harmonic generation source configured to output inspection radiation having one or more wavelengths within a wavelength range of between 20 nm and 150 nm (paragraph 0047); 
 	an optical element (Figure 4, element 205) configured to receive the inspection radiation and provide the inspection radiation to a surface of a substrate for the reflective reticle (Figure 4, element 500, see also paragraphs 0015-0016); and 
 	a detector configured to detect radiation from the substrate for detecting defects on the substrate (paragraphs 0024, 0047).
 	Ebstein does not teach wavelengths that are non-actinic with respect to a reflective reticle. However, it is known in the art as taught by Ferguson. Ferguson teaches wavelengths that are non-actinic with respect to a reflective reticle (column 2, lines 40-59, esp. 54-59). It would have been obvious to one of ordinary skill in the art at the time of filing to have wavelengths that are non-actinic with respect to a reflective reticle, in order to avoid unwanted reactions on the reticle.
As to claim 15, Ebstein in view of Ferguson teaches everything claimed, as applied above in claim 14, in addition Ebstein teaches the optical element is arranged so that the inspection radiation is arranged to be at an angle of incidence onto the substrate greater than 10 degrees with respect to the surface normal (Figure 4, angle is 45 degrees, see paragraph 0086).
As to claim 16, Ebstein in view of Ferguson teaches everything claimed, as applied above in claim 14, in addition Ebstein teaches the wavelength range is between 20 nm and 40 nm (paragraph 0047 “120-10 nm”).
As to claims 1-2 & 5, the method would flow from the apparatus of claims 14-15 & 16, respectively
As to claim 7, the method would flow from the apparatus of claim 14. Examiner refers applicant to paragraph 0015, “a stack of thin film coatings designed for high reflectivity”. Additionally, "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, and in this case prior art that teaches the structure necessary to perform the claimed actions is considered to fulfill the limitations of the claim. See MPEP 2114(II), MPEP 2115. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ebstein, and further in view of Tejnil (United States Patent Application Publication 20050243390).
As to claim 3, Ebstein teaches everything claimed, as applied above in claim 1, with the exception of wherein the one or more wavelengths comprise a plurality of wavelengths. However, it is known in the art as taught by Tejnil. Tejnil teaches wherein the one or more wavelengths comprise a plurality of wavelengths (paragraph 0019). It would have been obvious to one of ordinary skill in the art at the time of filing to have the one or more wavelengths comprise a plurality of wavelengths, in order to allow scanning multiple angles of incidence simultaneously.
Claims 4, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ebstein, and further in view of Epple et al (United States Patent Application Publication 20150293457).
As to claim 17, Ebstein teaches everything claimed, as applied above in claim 14, in addition Ebstein teaches using actinic wavelengths (Title).
 	Ebstein does not teach the one or more wavelengths comprise a wavelength for which the reticle substrate has been designed. However, it is known in the art as taught by Epple. Epple teaches using a wavelength for which the reticle substrate has been designed (paragraph 0068 teaches optimizing the interaction between the surface and wavelength by changing the angle used). It would have been obvious to one of ordinary skill in the art at the time of filing to have the one or more wavelengths comprise a wavelength for which the reticle substrate has been designed, in order to increase the detection signal strength and thereby increase the accuracy of the inspection.
 	While Ebstein in view of Epple are silent as to the use of an integer multiple other than 1, examiner’s position is that it would have been obvious to one of ordinary skill in the art at the time of filing to use integer multiples of the initial wavelength, because it is known in the art that integer multiples of a wavelength have no phase differences and it would have been obvious to use the claimed multiples, in order to reduce phase interference. The instant specification does not indicate a criticality of such a choice, which would have been obvious as one skilled in the art would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2145(X)B.
As to claim 4, the method would flow from the apparatus of claim 17.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ebstein.
As to claim 6, Ebstein teaches everything claimed, as applied above in claim 1, with the exception of wherein one or more high harmonic generation parameters of the high harmonic generation source is optimized for maximal photon generation at the one or more wavelengths, the one or more high harmonic generation parameters comprising: the species of a high harmonic generation generating medium comprised within the high harmonic generation source for generating the inspection radiation; and/or the pressure of the high harmonic generation generating medium; and/or the wavelength of a pump laser used to excite the high harmonic generation generating medium. However, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize a light source for output, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
Claims 8-10, 12-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebstein in view of Ferguson, and further in view of Lee et al (United States Patent Application Publication 20050105791) in view of Shibata et al (United States Patent 6690469).
As to claim 18, Ebstein in view of Ferguson teaches everything claimed, as applied above in claim 14, with the exception of the apparatus is configured to perform an inspection using the inspection radiation as part of a coarse inspection, and to perform a fine inspection. However, it is known in the art as taught by Lee. Lee teaches the apparatus is configured to perform an inspection using the inspection radiation as part of a coarse inspection, and to perform a fine inspection (Abstract, also Figures 8A-B). It would have been obvious to one of ordinary skill in the art at the time of filing to have the apparatus be configured to perform an inspection using the inspection radiation as part of a coarse inspection, and to perform a fine inspection, in order to speed analysis by eliminating unnecessary scanning.
 	Ebstein in view of Ferguson in view of Lee does not teach using wavelengths shorter than 20-150 nm. However, it is known in the art as taught by Shibata. Shibata teaches using shorter wavelengths for the fine inspection than for the coarse inspection (column 8, lines 10-12, “resolution is improved with a shorter wavelength”). As such, it would have been obvious to one of ordinary skill in the art at the time of filing to use wavelengths shorter than 20-150 nm, in order to better identify defects.
As to claim 19, Ebstein in view of Ferguson in view of Lee in view of Shibata teaches everything claimed, as applied above in claim 18, in addition Ebstein teaches the one or more wavelengths of the coarse inspection are all comprised within the wavelength range of between 20 nm and 150 nm (paragraph 0047).
 	Ebstein in view of Ferguson does not teach a fine inspection with the one or more wavelengths of the fine inspection are all comprised within the fine inspection wavelength range. However, it is known in the art as taught by Shibata. Shibata teaches a fine inspection with the one or more wavelengths of the fine inspection are all comprised within the fine inspection wavelength range (it is obvious to define whatever wavelengths that are used as the fine inspection wavelength range). It would have been obvious to one of ordinary skill in the art at the time of filing to have a fine inspection with the one or more wavelengths of the fine inspection are all comprised within the fine inspection wavelength range, in order to improve machine performance.
As to claim 20, Ebstein in view of Ferguson in view of Lee in view of Shibata teaches everything claimed, as applied above in claim 18, with the exception of the wavelength range of between 20 nm and 150 nm and the fine inspection wavelength range are non-overlapping. However, Shibata teaches using shorter wavelengths for the fine inspection, and it would have been obvious to one of ordinary skill in the art at the time of filing to use non-overlapping bands, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges (amounts, proportions, etc) involves only routine skill in the art. See MPEP 2144.05(I). In this case, the applicant’s specification is silent as to the motivation to use or criticality of non-overlapping bands and it would have been obvious to one of ordinary skill in the art at the time of filing to use non-overlapping bands, in order to better identify fine defect features without causing interference in the detectors.
As to claims 8-10, the method would flow from the apparatus of claims 18-20.
As to claim 12, the method would flow from the apparatus of claim 18. Examiner directs applicant to Lee paragraphs 0204-0205.
As to claim 13, the method would flow from the apparatus of claim 18.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ebstein in view of Ferguson in view of Epple in view of Lee in view of Shibata.
As to claim 11, the method would flow from the apparatus of claims 17 and 18. While Shibata does not teach using actinic radiation for a fine inspection, Ebstein teaches actinic radiation (Title) and it would have been obvious to one of ordinary skill in the art at the time of filing to have another such light source for a fine inspection, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)B. In this case it would have been obvious to one of ordinary skill in the art at the time of filing to use the same type of radiation for both inspections, in order to more easily compare the results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/           Examiner, Art Unit 2877                                                                                                                                                                                             
/Michael A Lyons/           Primary Examiner, Art Unit 2877